Citation Nr: 1507402	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heel spurs.

4.  Entitlement to service connection for back spurs.

5.  Entitlement to service connection for shoulder spurs.

6.  Entitlement to service connection for toe spurs.

7.  Entitlement to service connection for hypothyroidism. 

8.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

9.  Entitlement to an increased rating for service-connected traumatic arthritis of the cervical spine with herniated pulposus, currently evaluated as 30 percent disability effective February 16, 2007.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction subsequently transferred to the RO in Reno, Nevada  

A hearing was held on October 15, 2014, by means of video conferencing equipment with the appellant in Las Vegas, Nevada, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board notes that upon the filing of his substantive appeal (VA Form 9), the Veteran indicated that he was only appealing the issues regarding entitlement to service connection.  The Veteran's representative also submitted a VA Form 646 only discussing these issues.  However, at the October 2014 Board hearing, the Veteran and his representative agreed with the VLJ's statement that the issue of entitlement to an increased rating for traumatic arthritis of the cervical spine with herniated nucleus pulposus  was also on appeal, and presented testimony on this issue.  Inasmuch as the Board took action to indicate to the Veteran that the issue remained on appeal, such as here by stating that the issue was on appeal and hearing testimony on this issue, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The issues of entitlement to an increased evaluation for traumatic arthritis of the cervical spine and entitlement to service connection for a low back disability, hypertension, heel spurs, back spurs, shoulder spurs, toe spurs, and hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, type II.

2.  The Veteran's diabetes mellitus, type II, did not manifest during, or within one year of, active military service.

3.  Resolving reasonable doubt in favor of the Veteran, he was exposed to herbicides while serving at the Udorn Air Force Base, Thailand, during the Vietnam era.


CONCLUSION OF LAW

The Veteran's diabetes mellitus is presumed to have been incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue of entitlement to service connection for diabetes mellitus, type II, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Diabetes Mellitus

As an initial matter, the evidence does not show, and the Veteran does not contend, that his diabetes is related to service in any manner other than as a result of his alleged exposure to Agent Orange.  The Veteran's service treatment records reveal no complaints or findings of diabetes or elevated blood sugar levels during service.  The Veteran also has not stated that he suffered from diabetes mellitus or elevated blood sugar within the year following service.  There has been no evidence presented that the Veteran's diabetes mellitus, type II manifested during or within a year of separation from active service.  Accordingly, a preponderance of the evidence is against the claim for service connection for diabetes on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a).

VA and private treatment records include assessments of diabetes mellitus during the relevant appeal period.  Therefore, the Veteran has a current disability for VA service connection purposes.  Diabetes mellitus, type II, is among those diseases which may be presumed if the Veteran is found to have been exposed to certain herbicide agents.  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv). 

The evidence does not demonstrate that the Veteran served in the Republic of Vietnam, and he does not so allege.  Instead, the Veteran contends that he was exposed to Agent Orange during his approximately one year of duty stationed in Udorn Air Force Base in Thailand, where his sleeping quarters in a screened-in "hooch" were in close proximity to the perimeter of the base.  The Veteran submitted multiple statements in which he reported that he slept in a bed directly adjacent to the screened-off "wall" within feet of the perimeter, an aerial photograph of the base identifying the locations of both his "hooch" and the perimeter, and a letter from a fellow serviceman who visited the Veteran between 1971 and 1972 stating that the Veteran's bunk was adjacent to the screened side of the building adjacent to the perimeter fence.  The Veteran asserts that this time he spent living near the perimeter of the base, and performing daily work by the fence line, exposed him to Agent Orange.

The Veteran's DD Form 214 shows one year, three months, and 27 days of foreign service, which the Joint Services Resources Research Center (JSRRC) has stated corresponds to his service in Thailand.  Although his service personnel records are incomplete, a chronological listing of service notes that the Veteran was originally stationed at the Udorn Air Force Base, Thailand in May 1971, during the Vietnam era.  A December 2013 formal finding of a lack of information required to corroborate herbicide exposure associated with a claim for service connected disabilities memorandum has been associated with the claims file, which confirms that the Veteran's military occupational specialties (MOS) during service included Aircraft Maintenance Technician, Aircraft scheduler, Training Instructor, and Maintenance Management Superintendent.  None of these positions is listed as one of the positions for which herbicide exposure in Thailand can be conceded.  A PIES request was made, and the formal finding memorandum specifically states that there was notation of service in Thailand as an aircraft mechanic, but no mention of assignment along the fence perimeter.

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it had determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, VA has determined that consideration should be given to claimants whose duties placed them on or near the perimeters of Thailand military bases.  Several bases in Thailand, including Udorn, have been identified as using such herbicides on the perimeters.  If the claimant served at one of these air bases as a security policeman, a security patrol dog handler, or a member of a security police squadron, or is otherwise shown to have served near the air base perimeter through credible evidence, such as by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure is to be conceded.  See M21-1MR, Part IV.ii.2.C.10.q.

The Veteran and the serviceman who provided the buddy statement are competent to report that the Veteran's bunk was adjacent to the screened-off wall closest to the perimeter fence.  The Board has also considered the aerial photograph provided as support, which does appear to show that hooches were located near the perimeter.  The Board finds this evidence to be credible, as the Veteran has provided sworn testimony indicating that he lived within close proximity of the perimeter of the base, did not overly embellish his accounts regarding his asserted exposure, and his accounts regarding exposure have been consistent throughout the claims period, thus lending the statements increased credibility.  The photographs provided appear to support his assertions, and the Board has no reason to doubt their authenticity. 

While there is no evidence to unquestionably confirm the Veteran's report of having been near the perimeter, the Board finds that the statements and photographs submitted qualify as credible evidence of service near the Udorn air base perimeter.  As such, when resolving all reasonable doubt in the Veteran's favor, the Board concludes that he had service at the Udorn Air Force Base, Thailand during the Vietnam era that can be classified as near the perimeter of the base.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, in view of the information set forth by C&P in the May 2010 bulletin, the Board concedes the Veteran's exposure to herbicides during his active service.  

As the Board has conceded exposure to herbicides during active service, the Veteran's diagnosed diabetes mellitus is presumed to be associated with his in-service herbicide exposure.  The record does not contain the requisite clear and convincing evidence necessary to rebut this presumption.  As a result, the Board finds that the evidence supports a grant of service connection for diabetes mellitus, type II, on a presumptive basis as a result of herbicide exposure.

In summation, the Board has conceded the Veteran's exposure to herbicides during active service and the record confirms that the Veteran has been diagnosed with a current disability of diabetes mellitus.  Accordingly, entitlement to service connection for diabetes mellitus is warranted.


ORDER

Service connection for diabetes mellitus, type II, is granted.



REMAND

Reasons for remand:  To provide the Veteran with VA examination and supplemental VA medical opinion; to acquire outstanding treatment records held by a federal facility; and to develop a claim with respect to alleged exposure to ionizing radiation.

At the October 2014 Board hearing, the Veteran testified that he was then receiving treatment at O'Callaghan Federal Hospital at Nellis Air Force Base.  Records of such treatment are not currently in the claims file.  VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records, including treatment records from federal facilities.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  On remand, the AOJ should contact the Veteran to determine his dates of treatment at Nellis Air Force Base, then acquire those records.  

The Veteran has not yet been provided with VA examination with regard to his claim for service connection for hypertension.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Veteran's claims file contains an April 2007 VA treatment record assessing hypertension.  The Veteran's service treatment records include a number of blood pressure readings demonstrating elevated blood pressure and a November 1977 service treatment record indicated that the Veteran underwent a 2-day blood pressure check.  Based on this evidence, on remand, the Veteran should be scheduled for a VA examination to address the etiology of his hypertension.  Additionally, a Palo Alto Health Care Center general medicine note from September 2007 includes a treatment provider's statement that the Veteran's blood pressure appears to correlate with his pain levels, and that when his pain levels have been reported as higher, so have his blood pressure readings.  He wrote that he suspected that the Veteran's back pain is contributing to some degree to his elevations.  Thus, an opinion should also be sought as to whether the Veteran's hypertension might be aggravated by his service-connected disabilities. 

The Veteran has also not yet been provided with VA examination for his various claims for service connection for bone spurs.  The Veteran asserts that due to excessive wear and tear to his body from military service, during which he frequently lifted and carried heavy loads as an aircraft mechanic, conducted years of drilling as an instructor, and performed at the peak of physical fitness, he developed bone spurs in his heels, back, shoulder, and toes.  The Veteran has not described recurrent symptoms relating to his heel, shoulder or toe spurs, but did state that he believes recent treatment records, described above, may contain evidence of current relevant diagnoses.  Thus, if review of the requested outstanding federal treatment records reveals evidence of symptoms or diagnoses related to the Veteran's claims for service connection for heel spurs, shoulder spurs, and toe spurs during the relevant appeal period, the AOJ should provide the Veteran with VA examination for each such disability.  A March 2010 imaging report from American Lake VA Medical Center documented multilevel degenerative disc disease of the lumbar spine with both anterior and posterior osteophytosis.  A disability relating to bone spurs of the back has thus been demonstrated during the appeal period, and the etiology of such disability will be addressed below.

The Veteran was provided with a VA examination for his low back disability in December 2009.  The VA examiner diagnosed advanced degenerative lower lumbar disc disease and opined that it is not a result of injuries incurred while in military service.  The examiner reasoned that the Veteran had three notes concerning back problems during military service, and three injuries on the job after military service, one including a fall off a roof, and that it is logical that the post-service injuries are the etiology of his back condition at this time.  The examiner also stated that there is no evidence of cervical spine herniated nucleus pulposus during service, and that it is medically impossible to relate the Veteran's lumbar disability with his cervical spine disability.  

It is well established that that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2.  The Board finds the December 2009 VA examiner's opinion inadequate because it does not provide sufficient rationale for the conclusions reached.  On the question of direct service connection, the examiner stated that it is logical to conclude that the post-service injuries are the etiology of the current lumbar disability, but did not explain why it is more likely than not that these, rather than military service, caused the Veteran's current lumbar disability.  Additionally, the cervical spine disability has already been service connected, and the Veteran has asserted that his lumbar disability was caused or aggravated by the cervical spine disability.  The examiner's opinion that it is medically impossible to relate the two disabilities is merely conclusory, contains no rationale, and is therefore inadequate for adjudication of this theory of entitlement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  On remand, a supplemental medical opinion should be provided which addresses the etiology of the Veteran's lumbar degenerative disc disease and osteophytes, on a direct and secondary basis.

Finally, the Veteran has asserted that he was exposed to ionizing radiation during service, as part of his duties with the 55th Weather Reconnaissance Squadron from 1965 to 1967, and that this has resulted in his bone spur disabilities and hypothyroidism.  The Veteran has stated, and has submitted internet articles purporting to show, that the unit's primary mission was to conduct particulate and gaseous atmospheric sampling by flying aircraft through nuclear test sites, and that he was exposed to radiation when he conducted maintenance on the aircraft when they landed in McClellan Air Force Base immediately after flying on their sampling missions.  A chronological listing of service in the Veteran's service treatment records documents that he served as a flight line mechanic with the 55th Weather Reconnaissance Squadron from May 1965 to June 1966, and as an aircraft maintenance technician with the same squadron from June 1966 to April 1967.  Resolving all reasonable doubt in the Veteran's favor, for purposes of development only, the Board will proceed as if the Veteran were exposed to ionizing radiation during military service.  In order to confirm and quantify such exposure, the AOJ should request dose information utilizing appropriate development procedures as described in 38 C.F.R. § 3.311(a)(2), to potentially include requesting the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) and requesting dose data and further information regarding the Veteran's involvement with Weather Reconnaissance Aircraft (identified by the Veteran as WB-47s) which allegedly flew through foreign nuclear test areas prior to landing at McClellan Air Force Base for maintenance, between May 1965 and April 1967.

With regard to the Veteran's assertion that his bone spurs were caused by exposure to ionizing radiation, the evidence of record at this time does not demonstrate that the bone spurs are a manifestation of a radiogenic disease enumerated in 38 C.F.R. §§ 3.309 and 3.311, which would be subject to certain presumptions and special development requirements.  The Veteran has also not cited or submitted competent scientific or medical evidence that they are in fact related to a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  The Veteran contends that his exposure to radiation has caused his body to produce these bone growths, but the effects of radiation exposure and the bodily processes which result in bony growths are not simple mechanisms that can be causally related without medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not demonstrated that he has specialized medical knowledge, training, or experience needed to provide competent evidence of such a causal connection.  The evidence thus does not meet the threshold requirements for a VA examination with respect to these issues, as the Veteran's conclusory generalized statement that his radiation exposure caused his back, heel, toe, and shoulder spurs is not enough to entitle the Veteran to a VA examination regarding this theory.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

The Veteran also asserts that his hypothyroidism is a result of his exposure to ionizing radiation.  As the evidence currently stands, there is no evidence of cancer of the thyroid or non-malignant thyroid disease which would trigger the presumptions of 38 C.F.R. § 3.309(d) or development requirements of 38 C.F.R. § 3.311.  The Veteran submitted the following statement, dated December 2001, from a physician at the VA Northern California Health Care Center: "Veteran describes exposure to radiation on contaminated aircraft during his military service.  This may have led to his current thyroid dysfunction."  The Board finds that this statement does not rise to the level of competent scientific or medical evidence that the claimed condition is a radiogenic disease, as is required by 38 C.F.R. § 3.311(b)(4) in order for the claimed condition to be contemplated under the provisions of that section.  The physician's statement that the radiation exposure "may" have led to the thyroid disability is equivocal, and the Court of Appeals for Veterans Claims has held that the use of such equivocal language as 'may' makes a statement speculative in nature.  Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).     

Although the current evidence regarding hypothyroidism does not warrant presumptive service connection or consideration under the provisions of § 38 C.F.R. § 3.311, the regulations governing presumptive service connection do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  

The Veteran has not yet been provided with a VA examination with regard to his claim for service connection for hypothyroidism.  The Veteran's treatment records include a current diagnosis of hypothyroidism, and the VA physician's statement that the Veteran's exposure to ionizing radiation may have led to his current thyroid dysfunction meets the low threshold for finding a link so as to require medical examination described in Locklear.  The only element remaining is whether there is  evidence establishing an "in-service event, injury or disease." See McLendon, 20 Vet. App. 79.  Should the radiation development described above confirm that the Veteran was in fact exposed to ionizing radiation, the Veteran should be scheduled for a VA examination.

Accordingly, the claims are REMANDED for the following action:

1.  Contact the Veteran and request that he identify when he first began receiving treatment at O'Callaghan Federal Hospital at Nellis Air Force Base.  Then, use this information to acquire all treatment records from this facility from the date identified to the present.  All efforts to obtain such records must be fully documented and the federal facility must provide a negative response if no records are found.

2.  Thereafter, if and only if review of the aforementioned records, or any other evidence added to the record, includes evidence during the appeal period (February 2007 to present) of recurrent symptoms or diagnoses related to the Veteran's claimed heel spurs, toe spurs, and shoulder spurs, then the Veteran should be scheduled for a VA examination with an appropriate medical professional to address the nature and etiology of any such disability.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner should address the following:

a.  Provide a diagnosis for any disability, present at any time during the appeal period (February 2007 to present) manifesting in the Veteran's claimed heel, toe, or shoulder spurs.

b.  For any diagnosis provided, state whether it at least as likely as not (50 percent or greater probability) arose during, was caused by, or is otherwise related to the Veteran's military service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the development requested in part 1, refer the Veteran's claims file to a suitably qualified medical professional to provide a supplemental opinion regarding the etiology of the Veteran's lumbar spine disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should then provide opinions on the following:

a.  Whether the Veteran's lumbar degenerative disc disease, arthritis, and/or osteophytosis at least as likely as not (50 percent or greater probability) arose during, were caused by, or are otherwise related to the Veteran's military service, to include incidents when he fell on his back and was hospitalized in 1979 and when he was hit in the back by an engine in 1971.

b.  Whether any of the Veteran's lumbar disabilities at least as likely as not (50 percent or greater probability) was caused by his service-connected traumatic arthritis of the cervical spine with herniated pulposus or rib fracture.

c.  Whether any of the Veteran's lumbar disabilities at least as likely as not (50 percent or greater probability) was aggravated by his service-connected traumatic arthritis of the cervical spine with herniated pulposus or rib fracture. 

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of disability beyond that due to the natural disease process.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiners should include in the examination reports the rationale for any opinion expressed.  However, if the examiners cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the development requested in part 1, schedule the Veteran for a VA examination with an appropriate medical professional to address the etiology of his hypertension.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner should then provide opinions on the following:

a.  Whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) arose during, was caused by, or is otherwise related to the Veteran's military service.

The examiner is asked to comment on the elevated blood pressure readings noted in the Veteran's service treatment records.

b.  Whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) was caused by his service-connected disabilities.

At this time, the Veteran's service-connected disabilities include traumatic arthritis of the cervical spine with herniated pulposus, bronchial asthma, tinnitus, left posterior ribs fracture, bilateral hearing loss, inguinal hernia, and left calf scars.

c.  Whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) was aggravated by his service-connected disabilities. 

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of disability beyond that due to the natural disease process.

d.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his lumbar spine disabilities.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiners should include in the examination reports the rationale for any opinion expressed.  However, if the examiners cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Contact any appropriate sources to confirm whether the Veteran was exposed to ionizing radiation during duty as an aircraft mechanic with the 55th Weather Reconnaissance Squadron at McClellan Air Force Base from May 1965 to April 1967, and if so, to determine a dose estimate.  Also, request a copy of the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) from any appropriate source. 

6.  If, and only if, the aforementioned development demonstrates that the Veteran was likely exposed to ionizing radiation, the Veteran should be scheduled for a VA examination with a suitably qualified medical professional to determine the nature and etiology of his hypothyroidism.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner should address the following:

a.  Provide a diagnosis for any thyroid disorder present at any time during the appeal period (February 2007 to present).  A September 2007 VA treatment record includes a diagnosis of hypothyroidism.  The VA examiner is asked to specifically diagnose, or rule out, cancer of the thyroid and non-malignant thyroid nodular disease.

b.  For any diagnosed thyroid disability, state whether it at least as likely as not (50 percent or greater probability) arose during, was caused by, or is otherwise related to the Veteran's military service, to include exposure to ionizing radiation while working on aircraft which had recently flown through nuclear testing areas.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiners should include in the examination reports the rationale for any opinion expressed.  However, if the examiners cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to an increased evaluation for traumatic arthritis of the cervical spine with nucleus pulposus and entitlement to service connection for a low back disability, back spurs, heel spurs, toe spurs, shoulder spurs, hypertension and hypothyroidism in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


